No questions of fact were considered. The Richmond Borough Superintendent of the Department of Buildings of the City of New York had denied petitioner’s applications for the issuance of the building permits. Petitioner thereupon instituted this proceeding without first appealing to the Board of Standards and Appeals for a review of the Building Superintendent’s decision denying its applications. As petitioner failed to first exhaust its administrative remedies, the order directing issuance of the permits was improperly granted (Matter of Towers Management Corp. v. Thatcher, 271 N. Y. 94; Matter of Scarsdale-Harney Corp. v. Briante, 11 A D 2d 777). Ughetta, Acting P. J., Christ, Pette and Brennan, JJ., concur.